        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


LEONARD VISCITO,                                       *
                                                       *
     Plaintiff,                                        *
                  v.                                   *
                                                       *   Civil Action No. 18-30132-MGM
NATIONAL PLANNING CORPORATION                          *
JOHN JOHNSON, MAURA COLLINS, AND                       *
JOHN AND/OR JANE DOES,                                 *
                                                       *
     Defendants.                                       *



                        MEMORANDUM AND ORDER REGARDING
                       CROSS MOTIONS FOR SUMMARY JUDGMENT
                                 (Dkt. Nos. 137 and 140)

                                           January 22, 2021



MASTROIANNI, U.S.D.J.

                                      I.      INTRODUCTION

       Plaintiff, Leonard Viscito, is a financial advisor registered with FINRA to sell securities and

licensed to sell insurance products in several states, including Massachusetts and Florida. Between

2013 and 2017 he was an investment adviser representative affiliated with the corporate defendant,

National Planning Corporation (“NPC”). Plaintiff brings this suit against NPC and two of its

executives, John Johnson and Maura Collins, (collectively “Defendants”), asserting that, under the

Massachusetts Wage Act (MWA), he was an employee of NPC in Massachusetts and is, therefore,

entitled to damages under the MWA because NPC treated him as an independent contractor, not an

employee. He has also asserted claims under the Fair Labor Standards Act and Massachusetts law.

Before the court are Plaintiff’s Motion for Partial Summary Judgment with respect to his claims
        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 2 of 12



under the MWA and Defendants’ Motion for Summary Judgement as to all claims. For the reasons

set forth below, the court will deny Plaintiff’s Motion for Partial Summary Judgment (Dkt. No. 137)

and grant Defendants’ Motion for Summary Judgment (Dkt. No. 140).



                                        II.      BACKGROUND

        Plaintiff is a CPA, FINRA-registered broker dealer Registered Representative, SEC-

registered Investment Advisor Representative, certified wealth strategist, and certified fund

specialist. He also holds insurance licenses from Massachusetts, Connecticut, and Florida. In 1997,

Plaintiff began operating Viscito Financial Services (“VFS”) in Springfield, Massachusetts. VFS has a

number of employees and operates out of office space in Springfield, Massachusetts. Plaintiff

maintains approximately 250 client relationships through VFS, most of which were established prior

to his affiliation with NPC. FINRA rules and SEC regulations require Plaintiff to sell securities and

provide investment advisory services only through a registered broker-dealer and investment

advisor. Over the years, Plaintiff has associated VFS with several different registered broker-

dealer/investment advisors, including Mutual Service Corporation (2003-2009), Allied Securities

(2009-2013), NPC (2013-2017), and LPL Financial (2017-present). The clients served by VFS have

stayed with VFS through these broker-dealer changes, each time agreeing to transfer their accounts

to the new broker dealer. In addition to providing financial advice and investment services to clients,

Plaintiff reviews tax returns and sells insurance income products, life insurance, and long-term care

insurance through VFS.

        In 2008, Plaintiff began registering as a dual resident of Massachusetts and Florida for

regulatory purposes related to his broker-dealer registration. Since that year, Plaintiff has registered

his Florida residence as an office with FINRA; however, he did not register with state regulators at

that time. By 2013, Plaintiff had obtained a Florida driver’s license and considered himself a citizen


                                                    2
         Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 3 of 12



of Florida. In 2014, around the same time he affiliated with NPC, Plaintiff entered into a stipulation

with the Florida Office of Financial Regulation and paid a fine. In the stipulation, Plaintiff admitted

that, between January 1, 2009 and November 15, 2013, he had conducted investment advisory

business from the state of Florida without registering his Florida office with state regulatory

authorities. Plaintiff asserts the failure to register his office with Florida was an error made by the

broker-dealer he worked with prior to NPC.

        Between 2014 and 2017, the period during which Plaintiff was associated with NPC, Plaintiff

spent at least 56% of his time in Florida and in no single year was he in Florida less than 50% of the

time.1 He is unable to provide his location for approximately 18% of the time during that period, so

it is also possible he spent even more time in Florida. During those years, Plaintiff was in

Massachusetts approximately 10% of the time and in locations other than Florida or Massachusetts

approximately 17% of the time. As with the estimate of Plaintiff’s time in Florida, one or both of

these estimates are likely an undercount given the percentage of his time that cannot be allocated to

a known location during the period from 2014 to 2017. In 2016, the year with the lowest percentage

of unknown location days, just 9%, Plaintiff was in Florida 66% of the time and in Massachusetts

just 9% of the time. However, even in the unlikely event that Plaintiff spent all his undocumented

time in Massachusetts, his total time in Massachusetts would not have exceeded 28% over the four

years and in the year with the most unknown location days, 29%, he would have spent no more than

35% of his time in Massachusetts.




1 The court has calculated the figures in this paragraph using the calendar included at pages 12-14 of Defendants’
Statement of Undisputed Facts in Support of Defendants’ Motion for Summary Judgment (Dkt. No. 145). In 2014,
Plaintiff documented spending 53% of his time in Florida, 6% in Massachusetts, 12% in a known third location, and
29% at an unknown location. For 2015 the totals were 50% in Florida, 10% in Massachusetts, 20% in a known third
location, and 20% unknown. In 2016, Plaintiff was in Florida 66% of the time, Massachusetts 9% of the time, a known
third location 15% of the time, and unknown locations 9% of the time. The totals for 2017 were 53% in Florida, 13% in
Massachusetts, 20% in known third locations, and 13% in unknown locations.

                                                         3
        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 4 of 12



       Despite Plaintiff spending relatively little time physically in Massachusetts between 2014 and

2017, VFS continued to operate out of an office in Springfield, Massachusetts. Day-to-day

operations in the Springfield office, including the maintenance of books and records for FINRA

regulatory purposes, were managed by VFS employees physically located in Massachusetts. Plaintiff

had complete autonomy regarding the hiring of VFS employees, authority that he delegated to his

employee, Tina Chandler. NPC’s only requirement was that all employees be fingerprinted to satisfy

regulatory compliance requirements. Plaintiff, meanwhile, performed most of his work remotely. He

accessed VFS computer systems remotely and communicated with clients by telephone or video

conference. He controlled his own scheduling and did not have to report his hours worked to

anyone at NPC.

       Between 2013 and 2017, NPC was a FINRA-registered independent broker dealer and an

SEC-registered investment advisor. NPC was incorporated in Delaware and headquartered in

California. NPC had no offices of its own in Massachusetts, but registered offices used by its

investment advisors including Plaintiff’s Springfield office. NPC also registered to conduct business

in Massachusetts with the Secretary of the Commonwealth of Massachusetts and filed corporate

income returns reporting Massachusetts income. NPC had similar registrations in many states.

       During the period relevant to this litigation, NPC provided back-office services to affiliated

investment advisors. These services included compliance, a platform for trade execution, access to

financial service products, and the ability to provide investment advisory services through an entity

properly registered with FINRA. NPC had employees who worked out of its California office. None

of those employees were investment advisors. When investment advisors, including Plaintiff,

affiliated with NPC they signed “Independent Contractor’s Agreements” with NPC, and NPC

treated them as independent contractors. Plaintiff signed his Independent Contractor’s Agreement

(“Agreement”) with NPC in November of 2013. He does not remember where he was when he


                                                  4
        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 5 of 12



signed the Agreement, but the Agreement provides that it is to be “considered in all cases as

completed in California” and “subject to California law.” The Agreement also provides that it could

be terminated by either party at any time simply by providing the other party with written notice.



                              III.     SUMMARY JUDGMENT STANDARD

        “Summary judgment is appropriate ‘if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.’” Bellone v. Southwick-

Tolland Reg’l Sch. Dist., 748 F.3d 418, 422 (1st Cir. 2014) (quoting Fed. R. Civ. P. 56(a)). Here the

parties have agreed that there are no material facts in dispute. When ruling on a motion for summary

judgment, the court must construe the facts in the light most favorable to the non-moving

party. Benoit v. Tech. Mfg. Corp., 331 F.3d 166, 173 (1st Cir. 2003). However, “it is well settled that

‘[t]he mere existence of a scintilla of evidence’ is insufficient to defeat a properly supported motion

for summary judgment.” Torres v. E.I. Dupont De Nemours & Co., 219 F.3d 13, 18 (1st Cir. 2000)

(quoting Anderson v. Liberty Lobby, 477 U.S. 242, 252 (1986)).



                                          IV.      DISCUSSION

        A. MWA Claims (Counts II and III)

        Plaintiff begins his analysis by assuming the MWA applies to him, while Defendants

urge the court to find the MWA does not apply to Plaintiff because Massachusetts has

insufficient ties to the business relationship between Plaintiff and NPC. As neither the NPC

nor Plaintiff were citizens of Massachusetts during the relevant period and Plaintiff did most

of his work outside of Massachusetts, the court finds it appropriate to begin its analysis as




                                                     5
       Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 6 of 12




Defendants suggest, with a determination of whether the MWA applies to the business

relationship between NPC and Plaintiff.

       As a preliminary matter, the choice-of-law provision in the Agreement does not

resolve the question of the applicability of the MWA. The agreement contains a choice-of-

law provision applicable to the Agreement itself, but as the provision does not reference

statutory causes of action, Massachusetts choice-of-law doctrine will determine whether the

MWA applies here. See Melia v. Zenhire, Inc., 967 N.E.2d 580, 590 (Mass. 2012); Dow v. Casale,

989 N.E. 2d 909, 913 (Mass. App. Ct. 2013). A state may apply its local law provided “‘such

application of this law would be reasonable in the light of the relationship of the [S]tate and

of other [S]tates to the person, thing or occurrence involved.’” Dow, 989 N.E. 2d at 914

(quoting Restatement (Second) Conflict of Laws § 9 (1971) (alterations in original)).

       In Dow, a case relied upon by both parties, the plaintiff, who lived in Florida, sued his

former corporate employer and the employer’s chief executive, a Massachusetts resident,

asserting his former employer had violated the MWA by not including certain amounts in his

final paycheck. The defendants argued plaintiff could not bring his action under the MWA

because he “did not reside in Massachusetts and did not perform his work ‘primarily’ in

Massachusetts.” Id. at 910. The Massachusetts Appeals Court observed that the MWA “is

directed at the regulation of employers and does not, in terms, restrict its remedies to

employees who live or work in Massachusetts.” Id. at 913. Therefore, instead of focusing on

the location where the employee lived and worked, the Massachusetts Appeals Court looked

first to the citizenship of the corporate employer and its chief executive, then turned to the

locations of various aspects of the Plaintiff’s employment relationship with the employer.


                                               6
        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 7 of 12




       The court observed that both the corporation and its CEO were citizens of

Massachusetts and the corporation had its headquarters and all physical facilities in

Massachusetts. Id. at 914. Additionally, the customers acquired by the plaintiff engaged in

business with the Massachusetts corporation, the plaintiff carried business cards with the

corporation’s Massachusetts contact information, received paychecks issued in

Massachusetts, spent time each year working in the corporation’s Massachusetts office,

exchanged email and phone calls multiple times each week with the corporation’s

Massachusetts-based CEO, and the plaintiff’s employment agreement provided that it would

be governed by Massachusetts law. Id. The court also found that because the plaintiff was a

salesperson who had customers in thirty states and traveled to at least nineteen of those states, he

“essentially was a mobile employee” without any particular workplace and, therefore, all of his work,

regardless of where it was performed could be “viewed as having ‘occurred’ in Massachusetts where

it benefitted [the employer], no matter where he physically was located from day to day.” Id. Based

on all these factors, the Appeals Court concluded that “as compared to any other State,

Massachusetts has by far the most significant relationship not only to [the employer and its CEO] as

citizens of the Commonwealth, but also to [the plaintiff’s] employment relationship with them.” Id.

       This case, like Dow, concerns whether the MWA will apply to a person who resided in

Florida and worked from a variety of locations, but the cases have little else in common. Unlike the

employer in Dow, NPC was not a citizen of Massachusetts. Its headquarters were in California and,

other than Plaintiff whose status as an employee is the central dispute in this case, NPC had no

Massachusetts employees. NPC did register the Springfield VFS office as a branch office with

FINRA and did register to do business in Massachusetts, but these registrations do not establish ties

with Massachusetts that are any more significant than its ties with other states. Indeed, NPC made


                                                   7
        Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 8 of 12



similar filings in Florida due to Plaintiff’s use of his Florida home office. Taken together, these facts

provide scant basis for finding a significant relationship between Massachusetts and NPC, and

certainly any such relationship was less significant than the relationship California had to NPC.

        The connection between Massachusetts and the employment relationship between NPC and

Plaintiff is similarly tenuous. During the relevant period, Plaintiff was a resident of Florida and spent

at least half of his days, likely considerably more, in Florida. NPC issued Plaintiff’s commission

statements and 1099s from California to Plaintiff’s Florida address. Plaintiff, not NPC, set his work

schedule and determined the locations from which he worked. Regardless of where he worked, the

income he generated benefitted NPC in California. With the exception of periodic, in-person audits,

NPC’s services were provided from California. Plaintiff did not interact with NPC management or

compliance personnel located in Massachusetts or travel to any NPC-sponsored conferences in

Massachusetts.

        Plaintiff did have consistent ties to a Massachusetts office, regularly communicating with

staff and working in that office several times per year, but those employees were VFS employees,

not employees of NPC. The ties between Plaintiff and the VFS office in Massachusetts did not serve

his employment relationship with NPC; instead, they served Plaintiff’s own business interests in

VFS. Additionally, the Agreement between Plaintiff and NPC was executed by NPC in California

and provided that it would be governed by California law. These facts demonstrate that while

Massachusetts had a tenuous connection to the relationship between NPC and Plaintiff, both

California and Florida had more significant ties. Given the relatively weak relationship between

Massachusetts, NPC, and the employment relationship, application of Massachusetts choice-of-law

principles leads this court to conclude that the MWA is inapplicable here.




                                                    8
         Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 9 of 12



         B. Remaining Claims (Counts I, IV, V, and VI)

         While Plaintiff only moved for summary judgment on his MWA claim, Defendants have

moved for summary judgment as to all counts. These include violation of the Federal Fair Labor

Standards Act (“FLSA”) (Count I), unjust enrichment (Count IV), breach of implied covenant of

good faith and fair dealing (Count V), and quantum meruit (Count VI). Even in his opposition to

Defendant’s motion, Plaintiff has focused on the MWA claims and made only cursory arguments

opposing summary judgment as to the other counts. Once Defendants have advanced persuasive

arguments that the factual record is undisputed and they are entitled to judgment as a matter of law,

the burden shifts back to Plaintiff. Borges ex rel. S.M.B.W. v. Serrano–Isern, 605 F.3d 1, 5 (1st Cir. 2010)

(ruling that an adequate motion for summary judgment shifts to the plaintiff the burden for

demonstrating that summary judgment should not enter).

         Acts prohibited under the FLSA are listed at 29 U.S.C § 215 and include violations of

minimum wage provisions (29 U.S.C. § 206); violations of the overtime law (29 U.S.C. § 207);

violations of child labor laws (29 U.S.C. § 212); and retaliation because an employee has complained

about other violations (29 U.S.C. § 215(a)(3)). Notably missing from that list is the type of

misclassification at issue here.2 Defendants assert they are entitled to summary judgment on the

FLSA misclassification claim because neither the statute nor case law creates a cause of action for

situations where a plaintiff argues only that they were misclassified as an independent contractor,

not that they were denied minimum wage or overtime pay. In response, Plaintiff identifies neither

statutory language nor case law recognizing an independent claim for misclassification. Instead,

Plaintiff repurposes Defendants’ argument, asserting Defendants’ motion falls short because they



2Under the FLSA, employers are able to designate some employees as exempt from overtime requirements. Courts may
refer to claims that an employer improperly designated employees exempt as misclassification claims, but Plaintiff is
clearly pursuing a different type of misclassification claim. See e.g. Crow v. Examworks, Inc., 136 F.Supp.3d 16, 27 (D. Mass.
2015).

                                                              9
       Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 10 of 12



have not cited a controlling, First Circuit authority, stating that no independent misclassification

claim exists.

        Summary judgment is appropriate where the moving party is able to demonstrate that “there

is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law.” Pina v. Children’s Place, 740 F.3d 785, 795 (1st Cir. 2014). As the moving party,

Defendants have asserted there are no contested material facts relevant to Plaintiff’s FLSA claim

because the FLSA does not create a legal claim for misclassification. In order to avoid summary

judgment, Plaintiff is obligated to demonstrate, with record evidence, that he has suffered an injury

compensable under the FLSA. As he has failed to do that, summary judgment is appropriate as to

the FLSA claim (Count I).

        The court now turns to Plaintiff’s last three claims – unjust enrichment (Count IV), breach

of implied covenant of good faith and fair dealing (Count V), and quantum meruit (Count VI) – all

of which are asserted pursuant to Massachusetts common law. As to the breach of covenant claim,

Defendants assert that the uncontested material facts establish that NPC met all the contractual

obligations set out in the Agreement, the written contract between the parties. Under Massachusetts

law, “[t]he covenant of good faith and fair dealing is implied in every contract.” Uno Restaurants, Inc.

v. Boston Kenmore Realty Corp., 805 N.E.2d 957, 964 (Mass. 2004). This duty concerns the manner in

which the parties perform under the contract and it prevents one party from injuring the other

party’s rights to access the benefits provided in the parties’ contract. Id. A violation of the covenant

“usually requires more than a simple breach,” such as “‘bad faith’ conduct ‘implicating a dishonest

purpose, consciousness of wrong, or ill will in the nature of the fraud.’” Targus Group Intern., Inc. v.

Sherman, 922 N.E.2d 841, 853 (Mass. App. Ct. 2010).

        Here, Defendants assert that Plaintiff has not alleged even a simple breach of the

Agreement, let alone any bad faith conduct, and so cannot succeed on his claim for breach of the


                                                    10
       Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 11 of 12



implied covenant of good faith and fair dealing. Plaintiff’s brief response asserts Defendants

breached the covenant by excluding Plaintiff from receiving a particular commission and by selling

its business prior the completion of a seven year buy-out term. However, Plaintiff has not identified

any section of the Agreement that was breached by NPC’s determination regarding that commission

or NPC’s sale of its business. Plaintiff also has not pointed to record evidence suggesting that NPC’s

decisions were tainted by any type of bad faith or intention to deprive Plaintiff of his right “to

receive the fruits of the [parties’] contract.” Id. With respect to the unpaid commissions, Plaintiff has

not cited any record evidence that NPC’s decision not to pay the commission to any of its

investment advisors breached the Agreement or that NPC acted in bad faith when it determined

that the disputed commissions should not be paid because of the risk of a conflict of interest.

Similarly, Plaintiff has cited no record evidence that NPC’s decision to sell its business and terminate

its business relationship with its investment advisors, including Plaintiff, breached the Agreement or

was made in bad faith or for an improper purpose. The Agreement explicitly allowed for

termination by either party at any time and the covenant of good faith and fair dealing cannot be

used to create new rights or impose new duties on a party beyond those contained in the contract.

Uno, 805 N.E.2d at 965-66. Where, as here, there is an allegation only that the covenant of good

faith and fair dealing has been breached, but no record evidence supports a finding either that there

was a breach or that NPC acted in bad faith, Defendants are entitled to summary judgment on

Count V.

        Finally, Defendants are entitled to summary judgment on Plaintiff’s claims of unjust

enrichment (Count IV) and quantum meruit (Count VI). These counts represent alternative theories

of recovery that can only be awarded where no express contract covers the matter. Shaulis v.

Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir. 2017) (“It is the availability of a remedy at law, not the

viability of that remedy, that prohibits a claim for unjust enrichment.”); see also In re Lupron Mktg. and


                                                    11
       Case 3:18-cv-30132-MGM Document 155 Filed 01/22/21 Page 12 of 12



Sales Practices Litig., 295 F. Supp. 2d 148, 182 (D. Mass. 2003) (ruling there can be no action for

unjust enrichment when there is a contract governing the parties’ relationship); York v. Zurich Scudder

Inves., Inc., 849 N.E.2d 892, 901 (Mass. App. Ct. 2006) (“It is well settled that quantum meruit relief

may not be granted where an express contract covering the matter exists.”). Here, there is no dispute

that the Agreement governed the relationship between the parties, providing Plaintiff with adequate

legal remedies. Additionally, the court notes that Plaintiff has not even articulated an argument as to

how these particular claims would survive Defendants’ motion for summary judgment.



                                         V.      CONCLUSION

        For the foregoing reasons, Plaintiff’s Motion for Partial Summary Judgment (Dkt. No. 137)

is denied and Defendants’ Motion for Summary Judgment is granted. (Dkt. No. 140). The Clerk is

directed to enter judgment for Defendants, and this case may now be closed.

        It is So Ordered.




                                                                 _/s/ Mark G. Mastroianni________
                                                                 MARK G. MASTROIANNI
                                                                 United States District Judge




                                                   12
